      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 1 of 35




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICHARD LEE BROWN, ET AL.,
Plaintiffs,
v.
ALEX AZAR,                               CIVIL ACTION NO.
IN HIS OFFICIAL CAPACITY AS              20-cv-03702-JPB
SECRETARY U.S. DEPARTMENT
OF HEALTH AND HUMAN SER-
VICES
              and
U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES
                 and
NINA B. WITKOFSKY,
IN HER OFFICIAL CAPACITY AS
ACTING CHIEF OF STAFF U.S.
CENTERS FOR DISEASE CON-
TROL AND PREVENTION,
Defendants.

     BRIEF OF AMICI CURIAE OF THE AMERICAN ACADEMY OF
  PEDIATRICS; AMERICAN MEDICAL ASSOCIATION; CHILDREN’S
 HEALTHWATCH; THE GEORGE CONSORTIUM; GEORGIA CHAPTER,
       AMERICAN ACADEMY OF PEDITRICS; GLMA: HEALTH
    PROFESSIONALS ADVANCING LGBTQ EQUALITY; NATIONAL
      HISPANIC MEDICAL ASSOCIATION; NATIONAL MEDICAL
   ASSOCIATION; NORTH CAROLINA PEDIATRIC SOCIETY, STATE
 CHAPTER OF THE AMERICAN ACADEMY OF PEDIATRICS; PUBLIC
  HEALTH LAW WATCH; SOUTH CAROLINA CHAPTER, AMERICAN
  ACADEMY OF PEDIATRICS; SOUTHERN POVERTY LAW CENTER;



                                     1
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 2 of 35




VIRGINIA CHAPTER, AMERICAN ACADEMY OF PEDIATRICS; EMILY A.
       BENFER; MATTHEW DESMOND; GREGG GONSALVES;
   DANYA A. KEENE; KATHRYN M. LEIFHEIT; MICHAEL Z. LEVY;
SABRIYA A. LINTON; CRAIG E. POLLACK; JULIA RAIFMAN; GABRIEL L.
 SCHWARTZ; and DAVID VLAHOV IN SUPPORT OF THE DEFENDANTS.


                            Counsel for Amici Curiae

                                                          EMILY A. BENFER
                             WAKE FOREST UNIVERSITY SCHOOL OF LAW
Legal Intern:                 1834 Wake Forest Road, Winston-Salem, NC 27109
Emilia Todd                                         Telephone: (336) 758-5430
                                                      Email: benfere@wfu.edu

                    JEROME N. FRANK LEGAL SERVICES ORGANIZATION
                                                     YALE LAW SCHOOL
Legal Interns:                                             J.L. Pottenger, Jr.
Salvatore Minopoli, Patrick Monaghan                  Richard L. Tenenbaum
Jacqui Oesterblad, Evan Walker-Wells 127 Wall Street, New Haven, CT 06511
Logan Wren                                       Telephone: (203) 432-4800
                                          Email: j.pottenger@ylsclinics.org

                                        SOUTHERN POVERTY LAW CENTER,
                                                                   Wingo Smith
                                         150 E. Ponce de Leon Avenue, Suite 340
                                                             Decatur, GA 30030
                                                      Telephone: (334) 956-8200
                                              Email: wingo.smith@splcenter.org

This brief has been prepared by a professor associated with Wake Forest Univer-
sity School of Law and a clinic operated by Yale Law School, but does not purport
to present the schools’ institutional views, if any.




                                        2
         Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 3 of 35




                                       TABLE OF CONTENTS
STATEMENT OF INTEREST OF AMICI CURIAE ........................................ 3
SUMMARY OF ARGUMENT ........................................................................... 4
ARGUMENT ....................................................................................................... 5
    I. Mass Evictions are Likely in Georgia, North Carolina, South Carolina,
       Virginia, and Nationwide without the CDC Order ..........................................5
        A. Americans Faced Widespread Housing Insecurity Before the Pandemic 5
        B. The COVID-19 Pandemic Increased and Worsened Housing Precarity ..7
        C. Without Legal Protections from Eviction, Filing Rates Have Increased
           During the Pandemic ............................................................................12
    II. Eviction Moratoriums Slow the Spread of COVID-19 and Prevent Negative
       Short- and Long-Term Health Outcomes......................................................15
        A. Evictions Spread COVID-19, Thwarting Efforts to Contain the Virus ..15
        B. Eviction Increases the Rate of COVID-19 Among High-Risk
           Populations, Leading to Long-Term Complications or Death ...............21
        C. Studies Suggest Eviction Moratoriums Prevent COVID-19 Deaths ......27
    III. Eviction and COVID-19 Have Disproportionately Harmed Marginalized
       Communities ................................................................................................30
        A. Evictions Disparately Affect Groups Based on Race and Gender .........30
        B. COVID-19 Has Killed Black, Indigenous, and Latinx People at Higher
           Rates .....................................................................................................32
CONCLUSION ...................................................................................................35
IDENTITY AND INTEREST OF AMICI CURIAE......................... Appendix A
TABLE OF AUTHORITIES..............................................................Appendix B

                   STATEMENT OF INTEREST OF AMICI CURIAE

The twenty-four amici include national and local associations and experts who,

based on their extensive research and work in this area, all recognize that housing is



                                                          3
       Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 4 of 35




critical to protecting public health and ensuring health equity during the COVID-19

pandemic. See Appendix A for full description.

                          SUMMARY OF ARGUMENT

      Eviction moratoriums help reduce the spread of COVID-19. Millions of

Americans entered the COVID-19 pandemic vulnerable to eviction due to a preex-

isting affordable housing crisis. The economic recession and widespread job loss

resulting from the pandemic increased hardship among renters, who often lack sav-

ings to cover expenses during an emergency. COVID-19-related job and wage loss

left millions unable to afford rent. This has created an unprecedented eviction crisis

that disproportionately affects low-income populations and communities of color

and increases COVID-19 infection and mortality. The Centers for Disease Control

and Prevention (“CDC”) issued an agency order (“CDC Order”) to prevent evictions

from spreading COVID-19 and worsening public health.

      Evidence suggests that eviction moratoriums effectively slow the spread of

COVID-19. Without these moratoriums, evictions will likely increase to unseen

heights, facilitating the transmission of infectious diseases, including COVID-19.

Preliminary research and modeling demonstrate that eviction is associated with in-

creased COVID-19 infection and mortality rates. The consequences of eviction

(such as overcrowding, homelessness, and housing instability) increase contact with


                                          4
       Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 5 of 35




others and hinder compliance with the key strategies to contain COVID-19, includ-

ing social distancing, self-quarantining, and hand hygiene.

      The people most at risk of eviction are particularly vulnerable to COVID-19.

Low-income populations are often exposed to social determinants of poor health and

have chronic illness or disability and, as such, are at risk of serious complications or

death when they contract COVID-19. People of color are more likely to have lost

jobs, face eviction, contract COVID-19, lack access to healthcare, and fall severely

ill with the virus. Protecting public health during this pandemic requires protecting

those most likely to contract, spread, and die from COVID-19. These deleterious

health impacts and the spread of COVID-19 are tied to the act of eviction itself and

are likely quite preventable if eviction is halted under the CDC’s moratorium.

                                    ARGUMENT

I.    Mass Evictions are Likely in Georgia, North Carolina, South Carolina,

      Virginia, and Nationwide without the CDC Order

      A. Americans Faced Widespread Housing Insecurity Before the Pandemic

      COVID-19 struck the United States when millions of adults and children al-

ready lived perilously close to eviction. In the states where plaintiffs’ properties are

located, nearly a third of renters were rent burdened—defined as spending between




                                           5
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 6 of 35




30-50% of their income on housing—before the pandemic.1 In 2016, the last avail-

able year of nationwide eviction data, 3.7 million evictions were filed nationally,2

with 583,466 of those filings occurring in Georgia, North Carolina, South Carolina,

and Virginia alone.3 As further evidence of the preexisting housing crisis, 29,712

residents experienced homeless in these four states in 2019.4

      Nationally, one out of four (10.9 million) renters spent over half of their in-

come on housing before the pandemic due to stagnant wages, rising rents, and lack

of federal financial support.5 The cost burden is even greater among households in

poverty: one out of four spent over 70% of their income on rent in 2018. 6


1
  Map and Data, EVICTION LAB, http://evictionlab.org/map/#/2016 (last visited
Oct. 2, 2020). Renter households experience rent burden at the following rates:
Georgia at 31.3%, North Carolina at 30.3%, South Carolina at 31.1%, Virginia at
29.9%. Id. (based on U.S. Census 2011-2016 American Community Survey).
2
  On the Brink of Homelessness: How the Affordable Housing Crisis and the Gen-
trification of America Is Leaving Families Vulnerable: Hearing Before the H.
Comm. on Fin. Servs., 116th Cong. 3 (2020) (statement of Matthew Desmond,
Maurice P. During Professor of Sociology, Princeton University),
https://bit.ly/3npCaxH.
3
  Map and Data, supra note 1.
4
  Total People Experiencing Homelessness, U.S. INTERAGENCY COUNCIL ON HOME-
LESSNESS (last visited Oct. 2, 2020), http://www.usich.gov/homelessness-statistics
(summing the values for “total people experiencing homelessness” in 2019 for
Georgia, South Carolina, North Carolina, and Virginia).
5
  10.9 million renter households (25% of all renter households) were spending over
50% of their income on rent each month in 2018. America’s Rental Housing 2020,
JOINT CTR. FOR HOUSING STUD. OF HARV. U. 4, 26 (2020), https://bit.ly/3iJ95tx.
6
  American Housing Survey, U.S. CENSUS BUREAU (2020), https://bit.ly/3iFzF6H
(select area: national; year: 2019; table: “Housing Costs”; Column Variable 1:

                                         6
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 7 of 35




Compounding this material disadvantage, rent-burdened households often lack any

economic security or safety net. With the loss of 4 million affordable housing units

from 2011-2017,7 and a shortage of 7 million affordable units available to the low-

est-income renters,8 many renters entered the pandemic vulnerable to eviction.

      B. The COVID-19 Pandemic Increased and Worsened Housing Precarity

      In July 2020, 50 million renters reported living in households that suffered

COVID-19-related job or wage loss, with the highest loss among low-income house-

holds.9 Between April and July, the unemployment rate fluctuated between 10.2%

and 14.7%; it fell to 7.9% in September.10 By comparison, unemployment peaked at




“Poverty Level”; Tenure Filter: “Renter”; and click “Get Table.”) (reflecting frac-
tion of renters paying between 70% and 99% of their monthly household income as
housing costs, among renters earning < 100% FPL who report positive income,
nonzero rent, and who do not report paying 100% or more of total household in-
come as total housing costs (the latter category may include some extremely rent-
burdened individuals—for example, a recently unemployed individual living off
savings—but likely also includes a large number of individuals who are assisted by
subsidies or other forms of support, as well as response errors).
7
  The State of the Nation’s Housing 2019, JOINT CTR. FOR HOUSING STUD. OF
HARV. U. 4 (2019), https://bit.ly/2GGa9RV.
8
  The Gap: A Shortage of Affordable Homes, NAT’L LOW INCOME HOUSING COALI-
TION 1 (Mar. 2020), https://bit.ly/3d9FOa9.
9
  Elizabeth Kneebone & Cecile Murray, Estimating COVID-19’s Near-Term Im-
pact on Renters, U.C. BERKELEY TURNER CNT. FOR HOUSING INNOVATION (Apr.
24, 2020), https://bit.ly/34DlHgx.
10
   The Employment Situation—July 2020, U.S. BUREAU OF LAB. STAT. *14 (Aug. 7,
2020), https://bit.ly/3nuwulQ (May, June, and July figures); The Employment

                                         7
         Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 8 of 35




10.0% during the Great Recession. 11 Unemployment rates, which remain signifi-

cantly above historic averages, are at 5.6% in Georgia, 6.5% in North Carolina 6.3%

in South Carolina, and 6.1% in Virginia.12 In these states, leisure and hospitality—

one of the industries with a majority of low-wage jobs—suffered the greatest loss of

jobs over the last year.13 Substantial federal extended unemployment benefits pro-

vided crucial relief to families and individuals who suffered job loss and enabled

them to pay rent. However, with the expiration of these benefits in July, unemployed

renters now lack funds for basic necessities, like food, clothing, and shelter, and are

at an even greater risk of financial constraints leading to eviction and associated

harms.




Situation—September 2020, U.S. BUREAU OF LAB. STAT. *14 (Oct. 2, 2020),
https://bit.ly/2SFpuEy.
11
   Spotlight on Statistics: The Recession of 2007-2009, U.S. BUREAU OF LAB.
STAT., 2 (Feb. 2012), https://bit.ly/2GuBoio.
12
   See Over-the-Year Change in Unemployment Rates for States, U.S. BUREAU OF
LAB. STAT., https://bit.ly/33H4XG7 (last modified Sept. 18, 2020).
13
   North Carolina, U.S. BUREAU OF LAB. STAT., https://bit.ly/30MGtJF (last visited
Oct. 1, 2020) (NC figure); The Employment Situation—August 2020, U.S. BUREAU
OF LAB. STAT. *33 (Sept. 4, 2020), https://bit.ly/312Mqm3 (national figure). The
twelve-month job loss rate in leisure and hospitality was 23.2% nationally and
15.9% in Georgia, 25.1% in North Carolina, 20.6% in South Carolina, and 20.3%
in Virginia. Geographic Information, U.S. BUREAU OF LAB. STAT.,
https://www.bls.gov/regions/home.htm (last visited Oct. 1, 2020) (Follow hyper-
links from the map for each state, then find leisure and hospitality “12-month %
change” for August 2020).

                                          8
       Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 9 of 35




      Nationwide, job loss is affecting Americans at significantly different rates

based on race, ethnicity, class, disability, sexuality, and geography. Sixty-one per-

cent of Hispanic/Latinx Americans and 44% of Black Americans said that they, or

someone in their household, had experienced job or wage loss due to the coronavirus

outbreak, compared with 38% of white Americans.14

      The economic downturn has driven demands for financial assistance to all-

time highs. Nationally, requests for rental assistance increased by 92% from the prior

year in states with few protections for renters; rental assistance programs have been

exhausted within hours of being offered.15 During the pandemic, rental assistance


14
   Kim Parker, Juliana Menasce Horowitz & Anna Brown, About Half of Lower-
Income Americans Report Household Job or Wage Loss Due to COVID-19, PEW
RES. CTR. (Apr. 21, 2020), https://pewrsr.ch/30KzSPX. In addition, people with
disabilities have historically higher rates of unemployment than the general popu-
lation. Persons with a Disability: Labor Force Characteristics—2019, U.S. BU-
REAU OF LAB. STAT. *1 (Feb. 26, 2020), https://bit.ly/34EXgPN. Brodie Fraser et
al., LGBTIQ+ Homelessness: A Review of the Literature, 16 INT’L J. ENV’L RES. &
PUB. HEALTH 1, 1 (2019); Maya Brennan, Ally Livingston & Veronica Gaitán,
Five Facts About Housing Access for LGBTQ People, URB. INST. (June 13, 2018),
https://urbn.is/34AmgI1. Undocumented immigrants do not qualify for unemploy-
ment insurance or stimulus checks. Many rural communities experience acute pov-
erty and lack affordable housing, supportive resources, or access to employment.
Sarah M. Ramirez & Don Villareja, Poverty, Housing, and the Rural Slum: Poli-
cies and the Production of Inequities, Past and Present, 102 AM. J. PUB. HEALTH
1164, 1672 (2012).
15
   Jasper Scherer & Sarah Smith, Houston’s $15 Million Rental Assistance Pro-
gram Fills Up in 90 Minutes, HOUS. CHRON. (May 13, 2020),
https://bit.ly/30GWMHZ; Rachel Garg et al., Rent Requests Higher in States with
Few Protections for Renters, WASH. U. IN ST. LOUIS: HEALTH COMM. RES.

                                          9
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 10 of 35




and shelter requests increased from the prior year by 75% in North Carolina and 84%

in Virginia at its peak, with over 31,559 requests in the former.16

      Without assistance or unemployment insurance, many renters are stretched to

the breaking point. Half of the 20.8 million rent-burdened households had less than

$10 dollars in savings before the pandemic.17 Those with more resources have re-

sorted to depleting savings, borrowing from family and friends, taking out loans, and

paying rent with credit cards.18 Renters even reduced their food budgets in order to

pay rent. According to the Census Bureau, food insecurity increased from pre-pan-

demic levels in Georgia by 23.3%, in North Carolina by 17.2%, in South Carolina

by 10.3%, and in Virginia by 27.2%.19 The proportion of Black and Hispanic/Latinx



LABORATORY (Apr. 30, 2020), https://bit.ly/36JKFO1 (showing the steep increase
in 2-1-1 requests for rental assistance during the pandemic).
16
   Top Service Requests Oct. 09, 2019 to Oct. 07, 2020, 2-1-1 COUNTS,
http://211counts.org (last visited Oct. 8, 2020) (year-over-year change in total
“Shelters” and “Rent Assistance”).
17
   PEW CHARITABLE TRS., AMERICAN FAMILIES FACE A GROWING RENT BURDEN 5
(2018), https://bit.ly/2FcNiMZ.
18
   In April, nationally, there was a 30% increase in credit card usage to pay rent,
followed by a further 20% increase in May. Rejane Frederick & Jaboa Lake, Kick-
ing Folks Out While They’re Down: How the Premature Lifting of Coronavirus
Restrictions Is Increasing Evictions and Worsening the Homelessness Crisis, CTR.
FOR AM. PROGRESS (July 27, 2020, 9:07 AM), https://ampr.gs/2SDVBEU.
19
   Week 14 Household Pulse Survey: September 2—September 14, U.S. CENSUS
BUREAU, at Food Sufficiency and Food Security Tables 2a & 2b (Sept. 23, 2020),
https://bit.ly/33FQfPr (Follow spreadsheet tabs for respective states; then calculate
the percent increase from pre-pandemic to September 14 of total individuals whose

                                          10
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 11 of 35




populations suffering food insecurity is more than two to three times higher than

food insecurity among the white population in these states.20

      Of renters surveyed by the U.S. Census Bureau in September in Georgia,

North Carolina, South Carolina, and Virginia, 34% of households with children had

slight or no confidence in their ability to pay next month’s rent, leaving them at

heightened risk of eviction.21 Black renters report being at risk of eviction in these

states at much higher rates than white renters. For example, in Virginia, 40% of

Black renters had slight or no confidence in their ability to pay October rent, com-

pared to 13% of white renters.22 Like America as a whole, the states where Plaintiffs’




food sufficiency is considered “sometimes not enough to eat” or “often not enough
to eat.”)
20
   Id. at Food Sufficiency and Food Security Table 2b.
21
   Week 14 Household Pulse Survey, supra note 19, at Housing Table 2b (48.7% in
VA, 33.0% in SC, 30.2% in NC, 28.5% in GA). See also Emily Benfer et al., The
COVID-19 Eviction Crisis: An Estimated 30-40 Million People in America Are at
Risk, ASPEN INST. (Aug. 7, 2020), http://www.aspeninstitute.org/blog-posts/the-
covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk
(estimating 30 to 40 million adults and children are at risk of eviction nationwide);
Stout, Analysis of Current and Expected Rental Shortfall and Potential Evictions in
the U.S., NAT’L COUNCIL OF ST. HOUSING AGENCIES 36 (Sept. 25, 2020),
https://bit.ly/34ERUnU (finding 1.4 million households in GA (340,000-460,000),
NC (300,000-410,000), SC (150,000-210,000), and VA (220,000-320,000) likely
unable to pay October rent).
22
   Week 14 Household Pulse Survey, supra note 19. The respective rates in Georgia
were 36% (Black) and 21% (white); in South Carolina, 34% and 25%; and in
North Carolina, 26% and 18%. Id.

                                         11
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 12 of 35




properties are located are facing an urgent and unprecedented eviction crisis that

affects almost every community—and disproportionately harms people of color.

      C. Without Legal Protections from Eviction, Filing Rates Have Increased

          During the Pandemic

      The Eviction Lab at Princeton University is the only source of nationwide

eviction data; the latest data on eviction filings in all states is from 2016. During the

pandemic, the Eviction Lab has tracked the ebbs and flows in real-time eviction fil-

ings in 17 cities.23 Based on this data, the Eviction Lab has identified three drivers

of the COVID-19 eviction crisis. First, a significant number of property owners use

the eviction process as a rent collection tool, rather than a means of removing tenants

for other reasons.24 Second, many tenants are (and have historically been) evicted

for small amounts of money—during the pandemic, typically less than the local me-

dian amount for one month’s rent and as little as $120—showing that property own-

ers seem to have a low threshold for profit loss before they consider displacing their




23
   The Eviction Tracking System, EVICTION LAB, http://evictionlab.org/eviction-
tracking (last updated Sept. 26, 2020).
24
   Lillian Leung, Peter Hepburn & Matthew Desmond, Serial Eviction Filings:
Civil Courts, Property Management, and the Threat of Displacement, SOC.
FORCES, Sept. 11, 2020, at 19, https://bit.ly/2FcNPhX.

                                           12
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 13 of 35




tenants.25 Third, tenants lack legal protections or supports to contest evictions, espe-

cially as demand for legal assistance has increased during the pandemic.26 Munici-

palities with weaker eviction protections see more eviction filings.27

      The Eviction Lab’s research on eviction filings during the pandemic shows

that 1) where eviction moratoriums are in place, the intervention effectively chills

eviction filings during the pandemic; and 2) without moratoriums in place, eviction

filings quickly reach or exceed historic filing rates.28 Along with the stimulus and

extended federal unemployment benefits, the CARES Act slowed evictions by ef-

fectively prohibiting eviction of tenants in buildings with federally backed mort-

gages or federal subsidies until August 25.29 More recently, the CDC Order forestalls

residential evictions where a tenant meets certain criteria. 30 These orders were



25
   Renee Louis, Alieza Durana & Peter Hepburn, Preliminary Analysis: Eviction
Claim Amounts During COVID-19 Pandemic (Aug. 27, 2020), https://evic-
tionlab.org/covid-eviction-claims.
26
   Nationwide, an estimated 90% of landlords have legal counsel compared to only
10% of tenants in eviction proceedings. Matthew Desmond, Unaffordable Amer-
ica: Poverty, Housing, and Eviction, FAST FOCUS, NO. 22-2015, at 1-6 (Mar.
2015), https://bit.ly/36MxjAO
27
   Eviction Tracking System, supra note 23.
28
   Id.
29
   Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-
136, § 4024, 134 Stat. 281, 491 (2020).
30
   Temporary Halt in in Residential Evictions to Prevent the Further Spread of
COVID-19, 85 Fed. Reg. 55292 (Sep. 4, 2020); Nat’l Housing L. Project, CDC
Eviction Moratorium – Initial Analysis, (Sep. 4, 2020) https://bit.ly/2GFrn1C.

                                          13
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 14 of 35




effective: In the short period between when the CARES Act protections expired and

when the CDC Order took effect, new eviction filings rose quickly to exceed histor-

ical levels in almost every site without a local moratorium.31 Following the CDC

Order, new filings dropped dramatically in most sites studied. See Figure 1.

Figure 1. Weekly eviction filings relative to historical averages in 16 Eviction
Tracking System sites, 8/9/2020 to 9/26/2020.32




      These numbers demonstrate that the CARES Act and the CDC Order effec-

tively prevent eviction filings. Without a nationwide, uniformly adopted eviction

moratorium, evictions will likely increase to unseen heights. This would place fam-

ilies and individuals at risk of contracting COVID-19, as well as related and severe

health harms.


31
   Peter Hepburn & Renee Louis, Preliminary Analysis: Shifts in Eviction Filings
from the CARES Act to the CDC Order, EVICTION LAB (Sept. 22, 2020),
https://bit.ly/30LMeaw.
32
   Id.

                                         14
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 15 of 35




II.   Eviction Moratoriums Slow the Spread of COVID-19 and Prevent

      Negative Short- and Long-Term Health Outcomes

      A. Evictions Spread COVID-19, Thwarting Efforts to Contain the Virus

      Eviction forces families into transiency and crowded residential environ-

ments,33 which increase new contact with others and make compliance with pan-

demic health guidelines difficult or impossible. Eviction increases the likelihood of

“couch surfing” and staying with family and friends who may themselves be at high

risk for COVID-19.34 Residential crowding and increased contact with others drive

the spread of respiratory illnesses, such as COVID-19. 35 Even seemingly small


33
   Matthew Desmond, Eviction and the Reproduction of Urban Poverty, 118 AM. J.
SOC. 88, 120 (2012) (“The blemish of eviction greatly diminishes one’s chance of
securing affordable housing in a decent neighborhood, stymies one’s chances of
securing housing assistance, and often leads to homelessness and increased resi-
dential mobility.”).
34
   Michelle D. Layser et al., Mitigating Housing Instability During a Pandemic
(forthcoming) (manuscript at 4, 14), https://ssrn.com/abstract=3613789.
35
   See Eric Lofgren et al., Influenza Seasonality: Underlying Causes and Modeling
Theories, 81 J. VIROLOGY 5429, 5431 (2007) (“The person-to-person spread of vi-
rus-laden aerosol particles is greatly enhanced by having a dense population of sus-
ceptible individuals surrounding each infective subject, thereby maximizing the
potential for the spread of infection.”); see also B.L. Gleason et al., Geospatial
Analysis of Household Spread of Ebola Virus in Quarantined Village—Sierra Le-
one, 2014, 145 EPIDEMIOLOGY & INFECTION 2921, 2921 (2017) (showing that an
increasing number of persons per household was a risk factor for household Ebola
acquisition); M. Kermode et al., Tuberculosis Infection and Homelessness in Mel-
bourne, Australia, 1995-1996, 3 INT’L J. TUBERCULOSIS & LUNG DISEASE 901, 901,
905 (1999) (finding the case incidence rate among males experiencing homeless-
ness to be roughly thirteen times the state-wide figure, and higher among those

                                         15
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 16 of 35




differences in housing have been linked to substantial increases in the transmission

rate of infectious disease.36 Adding as few as two new members to a household can

as much as double the risk of other illness.37 This increased likelihood of transmis-

sion for infectious disease generally comports with research on the novel corona-

virus, which recognizes that individuals are at particularly high risk of contracting

COVID-19 from others in their household.38

      Smaller, crowded spaces increase the spread of respiratory diseases like

COVID-19. During the 1918 influenza epidemic, the difference between having 45

square feet and 78 square feet of living space per person was associated with a ten-



accommodated in crowded living environments); Andrew R. Zolopa et al., HIV
and Tuberculosis Infection in San Francisco's Homeless Adults: Prevalence and
Risk Factors in a Representative Sample, 272 JAMA 455, 458 (1994) (finding sig-
nificant relationship (p < 0.01) between “high contact” living situations like shel-
ters and tuberculosis infection among sample of homeless San Francisco residents).
36
   Patrick K. Munywoki et al., Frequent Asymptomatic Respiratory Syncytial Virus
Infections During an Epidemic in a Rural Kenyan Household Cohort, 212 J. INFEC-
TIOUS DISEASES 1711, 1711 (2015), https://bit.ly/3nwYDJ2; see also Abhishek Ba-
kuli et al., Effects of Pathogen Dependency in a Multi-Pathogen Infectious Disease
System Including Population Level Heterogeneity—A Simulation Study, 14 THEO-
RETICAL BIOLOGY & MED. MODELLING 1, 1 (2017), https://bit.ly/2IaVtdW.
37
   Michael Baker et al., Household Crowding a Major Risk Factor for Epidemic
Meningococcal Disease in Auckland Children, 19 PEDIATRIC INFECTIOUS DISEASE
J. 983, 983 (2000) (adding two adolescents or adults to a six-room home roughly
doubles the risk of meningococcal disease).
38
   Qifang Bi et al., Epidemiology and Transmission of COVID-19 in 391 Cases and
1286 of Their Close Contacts in Shenzhen, China: A Retrospective Cohort Study,
20 LANCET 911, 911 (2020).

                                         16
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 17 of 35




fold increase in the rate of illness.39 Many people who are evicted turn to homeless

shelters, which under some circumstances in Atlanta are required to provide as little

as 25 square feet of space per person.40 Other studies suggest overcrowding spreads

tuberculosis41 and severe cases of influenza among children.42

      Evicted households are likely to contract—and spread—COVID-19 while

moving from shelter to shelter or couch to couch.43 In many cases, people facing

homelessness will sleep in cars or outdoors; they will have access only to public, not

private, restrooms.44 These environments prevent individuals and families from ad-

hering to the CDC’s primary interventions: social distancing, maintaining good hy-

giene practices such as hand washing, self-quarantining, or cleaning masks and other


39
   C. Andrew Aligne, Overcrowding and Mortality During the Influenza Pandemic
of 1918: Evidence from U.S. Army Camp A.A. Humphreys, Virginia, 106 AM. J.
PUB. HEALTH 642, 642 (2016) (noting that the relationship between crowding and
flu was highly significant (p < 0.001)).
40
   The City of Atlanta requires shelters to have fifty square feet of floor space per
occupant but has a waiver system by which shelters can operate with as few as
twenty-five square feet per occupant. ATLANTA, GA., CODE pt. III, appx. E, art. II,
§§ 24, 26. Section 24(b) generally sets a 50 square-feet minimum; § 24(e) allows
for a 50% reduction of that minimum.
41
   E. Drucker et al., Childhood Tuberculosis in the Bronx, New York, 343 LANCET
1482, 1482 (1994), https://bit.ly/34FEaci.
42
   Kimberly M. Yousey-Hindes & James L. Hadler, Neighborhood Socioeconomic
Status and Influenza Hospitalizations Among Children: New Haven County, Con-
necticut, 2003-2010, 101 AM. J. PUB. HEALTH 1785 (2011).
43
   COVID-19 Pandemic Planning Scenarios, CTRS. FOR DISEASE CONTROL & PRE-
VENTION (Sept. 10, 2020), https://bit.ly/36RatI6.
44
   Sara K. Rankin, Punishing Homelessness, 22 NEW CRIM. L. REV. 99, 126 (2019).

                                         17
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 18 of 35




personal protective equipment. By driving families to poorer neighborhoods, evic-

tion may also lead to less frequent COVID-19 testing.45

      Indeed, the mere threat of eviction can increase stress levels, anxiety, and de-

pression and weaken the immune system.46 These responses likely ease the spread

of infectious diseases, including respiratory illness and the flu. Because of the highly

contagious nature of COVID-19, increased contraction of the disease among indi-

viduals facing eviction can quickly boost transmission across a large segment of the

community. And as we enter the fall and winter months, housing instability increases

risk of health harms.47

      Housing stability is especially critical to pandemic control because infected

persons can spread COVID-19 before they start to show symptoms and possibly for


45
   Stephanie Schmitt-Grohé, Ken Teoh & Martín Uribe, Covid-19: Testing Inequal-
ity in New York City 8 COVID ECONOMICS: VETTED AND REAL-TIME PAPERS, April
22, 2020, at 27 (published by the Centre for Economic Policy Research).
46
   Dusica Lecic Tosevski & Milica Pejovic Milovancevic, Stressful Life Events and
Physical Health, 19 CURRENT OPINION PSYCHIATRY 184, 185, 187 (2006); see
Hugo Vásquez-Vera et al., The Threat of Home Eviction and Its Effects on Health
Through the Equity Lens: A Systemic Review, 175 SOC. SCI. & MED. 199, 202-05
(2017). See generally Linda M. Niccolai, Kim M. Blankenship & Danya E. Keene,
Eviction from Renter-Occupied Households and Rates of Sexually Transmitted In-
fections: A County-Level Ecological Analysis, 46 SEXUALLY TRANSMITTED DIS-
EASES 63 (2019) (linking increased eviction rates to higher rates of sexually trans-
mitted diseases).
47
   Paige Zhang et al., Cold Weather Conditions and Risk of Hypothermia Among
People Experiencing Homelessness: Implications for Prevention Strategies, 16
INT. J. FOR ENVIRON. RES. ON PUBLIC HEALTH 18, 3259 (2019).

                                          18
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 19 of 35




weeks after symptoms appear.48 According to the CDC, approximately 40% of in-

fected individuals may never show symptoms—but nonetheless may transmit the

virus to others.49 Due to the high rate of transiency among people who face eviction,

eviction is likely to spread COVID-19 by exposing healthy individuals to those who

are unaware they are carrying the virus or those who know they have COVID-19 but

are unable to self-isolate.50 In order to prevent COVID-19 spread, individuals and

families must be able to shelter in place with the same household.

      Eviction is associated with decreased access to primary and specialty medical

care, regardless of an individual’s housing status post-eviction.51 In addition, those

facing eviction have difficulty prioritizing their health needs while fighting to




48
   COVID-19 Basics, HARV. MED. SCH., https://bit.ly/3nviSa3 (last updated Oct. 1,
2020) (summarizing studies that “have shown that symptoms could appear as soon
as three days after exposure to as long as 13 days later”).
49
   COVID-19 Pandemic Planning Scenarios, supra note 43, at tbl.1.
50
   Michael Levy, Justin Sheen, Anjalika Nande, Ben Adlam, Andrew Greenlee &
Daniel Schneider, COVID-19 Eviction Simulations, GITHUB (2020),
https://bit.ly/2GE4Pyf.
51
   See Mary Clare Kennedy et al., Residential Eviction and Risk of Detectable
Plasma HIV-1 RNA Viral Load Among HIV-Positive People Who Use Drugs, 21
AIDS & BEHAV. 678, 681, 683 (2017). Even where physical access is not im-
pacted, eviction may lead to decreased engagement in healthcare as a result of the
physical and emotional toll of eviction, resulting in missed appointments and lack
of adherence to prescribed treatment. See Niccolai, Blankenship & Keene, supra
note 46, at 66.

                                         19
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 20 of 35




maintain housing.52 From this baseline, eviction itself amplifies individual risk of

COVID-19 complications and mortality. This can be particularly harmful to people

who are already at risk, such as people immunocompromised due to cancer care,

HIV/AIDS, or other conditions.53 Even when infected individuals present COVID-

19 symptoms, eviction decreases the likelihood that they will seek timely medical

attention that could stem community transmission. 54 Evicted individuals are also




52
   Danya E. Keene,“That Wasn't Really a Place to Worry About Diabetes”: Hous-
ing Access and Diabetes Self-Management Among Low-Income Adults, 197 SOC.
SCI. & MED. 71 (2018).
53
   Selected Circulatory Diseases Among Adults Aged 18 and Over, By Selected
Characteristics: United States, 2018, CTRS. FOR DISEASE CONTROL & PREVENTION
(2018), https://bit.ly/2IanmCV; Selected Respiratory Diseases Among Adults Aged
18 and Over, By Selected Characteristics: United States, 2018, CTRS. FOR DISEASE
CONTROL & PREVENTION (2018), https://bit.ly/34BweJk; Diabetes Prevalence and
Glycemic Control Among Adults Aged 20 and Over, By Sex, Age, and Race and
Hispanic Origin: United States, Selected Years 1988-1994 Through 2013-2016,
CTRS. FOR DISEASE CONTROL & PREVENTION (2018), https://bit.ly/36KcsxL. See
also Elise D. Riley et al., COVID-19 and HIV Spotlight the U.S. Imperative for
Permanent Affordable Housing, CLINICAL INFECTIOUS DISEASES (forthcoming
2020) (manuscript at 4), https://bit.ly/3def48C (describing homelessness as a risk
factor for HIV).
54
   ROBERT COLLINSON & DAVID REED, THE EFFECTS OF EVICTIONS ON LOW-IN-
COME HOUSEHOLDS 25 (Dec. 2018), https://bit.ly/3lrYftK (“Evictions could also
worsen health if evicted households are more financially constrained and cut back
on preventative care or healthy behavior to afford new moving costs, such as a se-
curity deposit or broker’s fee.”)

                                        20
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 21 of 35




more likely to use emergency departments, which cater to disproportionately vulner-

able patients,55 for their healthcare needs when they do seek care.56

      Whether through increased crowding, decreased ability to maintain safe, clean,

and hygienic living spaces, or limited access to healthcare, eviction is particularly

threatening to individual and public health during a pandemic.

      B. Eviction Increases the Rate of COVID-19 Among High-Risk Populations,

         Leading to Long-Term Complications or Death

      People most vulnerable to eviction are more likely to suffer from poor health

conditions that place them at high risk of severe or fatal cases of COVID-19. This

thwarts efforts to suppress the infection rate. The lower a person’s socioeconomic

status, the greater their economic hardship and risk of eviction and the higher their

chance of suffering from chronic disease, including conditions like heart dis-

ease, pulmonary disease, and diabetes.57 All of these may increase the mortality risk


55
   See, e.g., Alison Rodriguez, Nearly Half of All Medical Care in the US Is in
Emergency Departments, AJMC (Oct. 24, 2017), https://bit.ly/34AKvWF (“The
increase in emergency room cases were able to be accounted for by certain groups
including African Americans, Medicare and Medicaid beneficiaries, residents of
the South and West, and women . . . [likely revealing] the vulnerable populations
that potentially face healthcare inequalities.”). The World Health Organization cat-
egorizes a vulnerable population as one that is “unable to anticipate, cope with, re-
sist and recover from the impacts of disasters.” Vulnerable Groups, WHO,
https://bit.ly/3d7XrXY (last visited Oct. 6, 2020).
56
   See COLLINSON & REED, supra note 54, at 3.
57
   Id. at 57.

                                         21
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 22 of 35




of COVID-19.58 The CDC has identified several comorbidities that increase risk of

severe illness with COVID-19, including pulmonary disease, high blood pressure,

diabetes, obesity, chronic liver or kidney disease, and respiratory disease.59 All of

these conditions are more prevalent among low-income populations and people of

color, the populations most at risk of eviction prior to and during the pandemic.60

      People at the highest risk of eviction are more likely to live in substandard

housing conditions that threaten their health,61 such as poor ventilation, pest infesta-

tions, and mold—all closely associated with the development of respiratory condi-

tions and general poor health.62 Similarly, evictions force renters into living condi-

tions that increase exposure to social determinants that drive poor health.63


58
   Id..
59
   People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PRE-
VENTION (Sept. 11, 2020), https://bit.ly/3jVuuRL; People at Increased Risk, CTRS.
FOR DISEASE CONTROL & PREVENTION (Sept. 11, 2020), https://bit.ly/2GNtvEi.
60
   Emily Benfer et al., supra note 21; Housing is the Best Medicine: Supportive
Housing and the Social Determinants of Health, CORP. FOR SUPPORTIVE HOUSING
(July 2014), https://bit.ly/2SFpvIQ.
61
   One in ten poor households lived in inadequate housing. Wilhelmine D. Miller et
al., Healthy Homes and Communities: Putting the Pieces Together, 40 AM. J. PRE-
VENTIVE MED. S48, S51 (2011).
62
   Emily A. Benfer & Allyson E. Gold, There’s No Place Like Home: Reshaping
Community Interventions and Policies to Eliminate Environmental Hazards and
Improve Population Health for Low-Income and Minority Communities, 11 HARV.
L. & POL’Y REV. S1, S1, S6 (2017).
63
   Eviction is a legal record that scars a tenant’s rental history and shrinks credit
scores. Many private property owners and public housing authorities count eviction
against families, which results in exclusion from federally-assisted housing. Even

                                          22
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 23 of 35




      Eviction itself leads to numerous comorbidities.64 Eviction and housing insta-

bility are associated with increased incidence of high blood pressure, higher mortal-

ity regardless of cause,65 increased risk of coronary heart disease independent of

other underlying risk factors,66 poor self-reported general health,67 and an increased

propensity to smoke.68 Evictions are associated with several interrelated conditions,
                                                                      69
including anxiety, depression, sexually transmitted infections,            HIV-related


when an eviction case is dismissed, the mere fact of a past filing can result in the
denial of rental applications for affected families, leaving these renters with few
options. See Matthew Desmond & Monica Bell, Housing, Poverty, and the Law, 11
ANN. REV. L. & SOC. SCI. 15, 19 (2015); Matthew Desmond, supra note 33, at 91;
Matthew Desmond, supra note 26. Eviction is both a barrier to employment and
cause of unemployment. Matthew Desmond & Carl Gershenson, Housing and Em-
ployment Insecurity Among the Working Poor, 63 SOC. PROBS. 46, 47 (2016). An
eviction makes it more difficult and more expensive to rent a new home, borrow
money, or purchase a home. Eviction Filings Are Barrier to Finding Future Hous-
ing—Even for Tenants Who Are Not Evicted, L. COMM. FOR BETTER HOUSING
(Mar. 7, 2018), https://bit.ly/3dcqFFe.
64
   Homelessness & Health: What’s the Connection?, NAT’L HEALTHCARE FOR THE
HOMELESS COUNCIL (Feb. 2019), https://bit.ly/34GF74a; People with Certain Med-
ical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Sept. 11, 2020),
https://bit.ly/2Ibypf5.
65
   Yerko Rojas, Evictions and Short-Term All-Cause Mortality: A 3-Year Follow-
Up Study of A Middle-Aged Swedish Population, 62 INT’L J. OF PUB. HEALTH 343,
346 (2016).
66
   Dusica Lecic Tosevski & Milica Pejovic Milovancevic, Stressful Life Events and
Physical Health, 19 CURRENT OPINION PSYCHIATRY 184, 185, 187 (2006); see Vás-
quez-Vera et al., supra note 46, at 205.
67
   Vásquez-Vera et al., supra note 46, at 202, 204.
68
   Julia Bolívar Muñoz et al., The Health of Adults Undergoing an Eviction Pro-
cess, 30 GACETA SANITARIA 4, 4 (2016).
69
   Niccolai, Blankenship & Keene, supra note 46, at 65.

                                         23
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 24 of 35




treatment outcomes,70 drug use,71 exposure to violence,72 mental health hospitaliza-

tion,73 and suicide.74 During the COVID-19 pandemic, a study from researchers at

Boston University and Johns Hopkins schools of public health found that suicidal

ideation increased more than fourfold; stressors including difficulty paying the rent

were associated with suicidal ideation. 75 For women, eviction is associated

with physical and sexual assault,76 drug use and related harms,77 mental illness,78




70
   Mary Clare Kennedy et al., supra note 51, at 7-8.
71
   Andreas Pilarinos et al., The Association Between Residential Eviction and Sy-
ringe Sharing Among a Prospective Cohort of Street-Involved Youth, 14 HARM RE-
DUCTION J. 1, 3 (2017).
72
   Mary Clare Kennedy et al., Residential Eviction and Exposure to Violence
Among People Who Inject Drugs in Vancouver, Canada, 41 INT’L J. DRUG POL’Y
59, 61-63 (2017).
73
   COLLINSON & REED, supra note 54, at 3.
74
   Rojas & Stenberg, supra note 65, at 412-13.
75
   Julia Raifman, Catherine Ettman, Lorraine Dean, Colleen Barry & Sandro Gale,
COVID-19 Related Stressors and Suicidal Ideation (unpublished manuscript on file
with counsel).
76
   Nihaya Daoud et al., Pathways and Trajectories Linking Housing Instability and
Poor Health Among Low-Income Women Experiencing Intimate Partner Violence
(IPV): Toward A Conceptual Framework, 56 WOMEN & HEALTH 208, 209-10
(2016).
77
   Alexandra B. Collins et al., Surviving the Housing Crisis: Social Violence and
The Production Of Evictions Among Women Who Use Drugs In Vancouver, Can-
ada, 51 HEALTH & PLACE 174, 179 (2018).
78
   Patty R. Wilson & Kathryn Laughon, House to House, Shelter to Shelter: Expe-
riences of Black Women Seeking Housing After Leaving Abusive Relationships, 11
J. FORENSIC NURSING 77, 77 (2015).

                                         24
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 25 of 35




and future housing precarity.79 The health conditions and high health care costs as-

sociated with eviction make future eviction more likely.80 In this way, eviction wors-

ens longstanding patterns of economic and housing instability and poor health.81

      Eviction is particularly traumatizing to children and affects emotional and

physical well-being and development for years, if not for lifetimes.82 Eviction in-

creases the likelihood of emotional trauma, lead poisoning,83 food insecurity,84 and


79
   Craig Evan Pollack, Kathryn M. Leifheit & Sabriya L. Linton, When Storms
Collide: Evictions, COVID-19, and Health Equity, HEALTH AFF. (Aug. 4, 2020),
https://bit.ly/36JuHnd.
80
   Gabriel L. Schwartz, Kathryn M. Leifheit, Lisa Berkman, Jarvis T. Chen & Mar-
iana C. Arcaya, Health Selection into Eviction: Adverse Birth Outcomes and Chil-
dren’s Risk of Eviction Through Age Five (unpublished manuscript under publica-
tion review); Gabriel L. Schwartz, Cycles of Disadvantage: Eviction & Children’s
Health in the United States (2020) (unpublished Ph.D. dissertation, Harvard Uni-
versity) (on file with author); see also Heidi L. Allen et al., Can Medicaid Expan-
sion Prevent Housing Evictions?, HEALTH AFF. (Sept. 2019),
https://bit.ly/30IZwEQ.
81
   MATTHEW DESMOND, EVICTED (2016); Heidi L. Allen et al., supra note 80; Pol-
lack, Leifheit & Linton, supra note 79.
82
   HEATHER SANDSTROM & SANDRA HUERTA, URBAN INST., THE NEGATIVE EF-
FECTS OF INSTABILITY ON CHILD DEVELOPMENT: A RESEARCH SYNTHESIS 6 (2013),
https://urbn.is/2SCVfhB.
83
   Gabriel L. Schwartz, Kathryn M. Leifheit, Lisa Berkman, Mariana Arcaya &
Jarvis T. Chen, Is Eviction Poisonous? A Survival Analysis of Eviction and Lead
Poisoning in a National Urban Birth Cohort (unpublished manuscript) (on file with
author); Schwartz, supra note 80. See also Homelessness Just ‘One of The Con-
cerns’ When Someone Is Evicted, NEWSWISE (Jan. 28, 2020), https://bit.ly/3loT-
QHR.
84
   Kathryn M. Leifheit, Eviction in Early Childhood and Neighborhood Poverty,
Food Security, and Obesity in Later Childhood and Adolescence: Evidence from a
Longitudinal Birth Cohort, 11 SSM—POPULATION HEALTH 1, 6 (2020).

                                         25
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 26 of 35




academic decline for children.85 Eviction is also strongly associated with adverse

childhood experiences, which have long-term negative health impacts, including in-

creased risk of cardiovascular disease and pulmonary disease in adulthood and de-

creased life expectancy.86 Children whose mothers are evicted during pregnancy are

more likely to have adverse birth outcomes, such as low birthweight or preterm preg-

nancies.87 Families of children born with adverse birth outcomes are substantially

more likely to be evicted in the first five years of their child’s life.88 The evidence is

clear: Child health and housing security are closely intertwined.89

      Ultimately, eviction primarily affects the members of society most vulnerable

to COVID-19 and triggers a cycle of poor health and housing instability.


85
   Gabriel L. Schwartz, Kathryn M. Leifheit, Jarvis T. Chen, Mariana C. Arcaya &
Lisa Berkman, Childhood Eviction and Cognitive Skills: Developmental Timing-
Specific Associations in an Urban Birth Cohort (unpublished manuscript under
publication review) (on file with author); Schwartz, supra note 80; see also Des-
mond, supra note 26; Thomas Kottke et al., Access to Affordable Housing Pro-
motes Health and Well-Being and Reduces Hospital Visits, 22 PERMANENT J. 1, 2-
3 (2017); Stephen Gaetz et al., Youth Homelessness and Housing Stability: What
Outcomes Should We Be Looking For?, 32 HEALTHCARE MGMT. F. 73 (2019).
86
   Maxia Dong et al., Childhood Residential Mobility and Multiple Health Risks
During Adolescence and Adulthood: The Hidden Role of Adverse Childhood Expe-
riences, 159 ACHIEVES OF PEDIATRICS & ADOLESCENT MED. 1104, 1107 (2005).
87
   Kathryn M. Leifheit, Severe Housing Insecurity in Pregnancy: Association with
Adverse Birth Outcomes in a Cohort of Urban Mothers and Infants, AM. PUB.
HEALTH ASS’N (Nov. 5, 2019), https://bit.ly/3lvdBNN.
88
   Schwartz et al., supra note 80; Schwartz, supra note 80.
89
   AM. ACAD. OF PEDIATRICS, PROVIDING CARE FOR CHILDREN AND ADOLESCENTS
FACING HOMELESSNESS AND HOUSING INSECURITY (2020), https://bit.ly/3dbi0CT.

                                           26
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 27 of 35




      C. Studies Suggest Eviction Moratoriums Prevent COVID-19 Deaths

      Preliminary analyses show that lifting eviction moratoriums may be associ-

ated with an increased rate of COVID-19 infection and death. Two recent studies

demonstrate this relationship. First, researchers from University of California-Los

Angeles, John Hopkins University, Boston University, University of California-San

Francisco, and Wake Forest University used varying expiration dates of state evic-

tion moratoriums as a natural experiment to evaluate whether lifting moratoriums

was associated with increased COVID-19 spread and mortality.90 The study consid-

ered forty-three states and the District of Columbia, which instituted moratoriums

during the pandemic, and compared the twenty-six states that lifted their moratori-

ums to those that did not.91 After controlling for mask orders, stay at home orders,

school closures, and testing rates, as well characteristics of states and underlying

time trends, lifting moratoriums was associated with 1.4 times higher COVID-19

mortality after seven weeks and 2.1 times higher mortality after eighteen weeks.92

Similarly, lifting moratoriums was associated with 1.1 times higher incidence of



90
   Kathryn M. Leifheit, Sabriya L. Linton, Julia Raifman, Gabriel L. Schwartz,
Emily A. Benfer, Frederick J. Zimmerman & Craig Evan Pollack, Expiring Evic-
tion Moratoriums and COVID-19 Incidence and Mortality (Oct. 2020) (un-
published manuscript) (on file with author).
91
   Id.
92
   Id. at 3.

                                        27
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 28 of 35




COVID-19 after three weeks, and 1.5 times higher incidence after eighteen weeks

compared to maintaining eviction moratoriums.93 See Figure 2.

        Figure 2. Adjusted rate ratios comparing A) Daily COVID-19 incidence (new
cases per 100,000; in blue) and mortality (deaths per 100,000; in red) between states
that lifted eviction moratoriums and states that maintained moratoriums and B) Cu-
mulative excess COVID-19 cases and deaths associated with the lifting of eviction
moratoriums.94

              A)                           B)




      Researchers from the University of Pennsylvania, Harvard University, and

University of Illinois Urbana-Champaign modeled the potential impacts of lifting




93
   Id.
94
   Id. Rate ratios were modeled using log linear regression with fixed effects for
state and calendar week, adjusting for testing rate, stay-at-home orders, school clo-
sures, and mask mandates. Cumulative excess cases and deaths were calculated by
multiplying adjusted, marginal estimates of increased incidence and death by per-
son-time.

                                         28
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 29 of 35




eviction moratoriums on COVID-19 infection and mortality rates.95 The model is

primarily concerned with the epidemiological consequences of increased crowding

as a result of eviction because evicted individuals tend to “double up,” which in-

creases household size and thus boosts opportunities for viral spread.96 The model

also takes account of various interventions, such a lockdowns, that cities have im-

posed since the start of the pandemic.97 When applied to metropolitan areas like At-

lanta, with smaller initial outbreaks but relatively early easing of lockdown re-

strictions and increasing transmission throughout the summer, the model suggested

eviction rates would have a significant impact on the ultimate number of COVID-

19 cases and deaths. With an eviction rate of 0.25% per month, the model predicted

a roughly 0.6% increase in total infections. With a monthly eviction rate of just 2%

(half of Georgia’s pre-pandemic rate of 4.6%),98 the model predicted a roughly 8%

increase in total infections, approximately 102 additional infections in Georgia per

week and 3,700 additional infections nationally per week. 99 Without an eviction

moratorium or rental assistance, the numbers would likely be much higher.



95
   Levy, Sheen, Nande, Adlam, Greenlee & Schneider, supra note 50.
96
   Id.
97
   Id.
98
   Map and Data, supra note 1.
99
   Id. “Bystander” households, who do not experience eviction, would also experi-
ence an increased risk of infection due to spillover across the city.

                                        29
       Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 30 of 35




III.   Eviction and COVID-19 Have Disproportionately Harmed

       Marginalized Communities

       A. Evictions Disparately Affect Groups Based on Race and Gender

       Historic trends and recent data demonstrate that people of color are more

 likely to face eviction during the pandemic. Race-based discrimination in eviction is

 evident in numerous studies: Black renters face eviction at the highest rates.100 One

 study determined that Black households are more than twice as likely as white house-

 holds to be evicted.101 In another study of multiple cities, approximately 80% of peo-

 ple facing eviction were Black.102 Black women are evicted at higher rates than other

 groups,103 with 1 in 5 Black female renters reporting that they have experienced evic-

 tion compared with 1 in 12 Hispanic/Latinx women and 1 in 15 white women.104 Of

 all gender and race combinations, Black women renters are at the highest risk: in 17

 out of 36 states studied, they face filings for eviction at double the rate of white


 100
     BENJAMIN F. TERESA, RVA EVICTION LAB, THE GEOGRAPHY OF EVICTION IN
 RICHMOND: BEYOND POVERTY (2017), https://bit.ly/3iFEmxu; Deena Greenberg,
 Carl Gershenson & Matthew Desmond, Discrimination in Evictions: Empirical Ev-
 idence and Legal Challenges, 51 HARV. C.R-C.L. L. REV. 115 (2016).
 101
     Greenberg, Gershenson & Desmond, supra note 100, at 117.
 102
     Chester Hartman & David Robinson, Evictions: The Hidden Housing Problem,
 14 HOUSING POL’Y DEBATE 461, 467 (2003). Cities studied included New York,
 Chicago, Baltimore, Philadelphia, Los Angeles, and Oakland.
 103
     Desmond, supra note 33, at 91.
 104
     Rachel Dovey, What 80 Million Eviction Records Can Tell City Leaders, NEXT
 CITY (Apr. 9, 2018), https://bit.ly/30L3aOm.

                                          30
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 31 of 35




renters.105 Family status is also a contributing factor to risk of eviction: The single

greatest predictor of eviction is the presence of a child.106 A study designed to ex-

plore this phenomenon found that even though on average a household with children

owed slightly less than the households without children and on average committed

fewer lease violations, the probability of receiving an eviction judgment was 16-

17% higher for households with children. 107

      In one study conducted during the pandemic, the majority of tenants facing

eviction reported unemployment or a decrease in income related to COVID-19 hard-

ship as the reason for rent shortfall.108 Others cited severe health issues that would

make them vulnerable to COVID-19 complications.109 Fifty percent of these tenants

were women.110 For people of color, who have one-twelfth of the wealth accumula-

tion of white people 111 due to decades of racially discriminatory U.S. housing


105
    Sophie Beiers et al., Clearing the Record: How Eviction Sealing Laws Can Ad-
vance Housing Access for Women of Color, ACLU (Jan. 10, 2020),
https://bit.ly/2GNr4Sa.
106
    Matthew Desmond et al., Evicting Children, 92 SOC. FORCES 303, 303 (2013).
107
    Id. at 314-17 (2013).
108
    Ninette Sosa, A Closer Look: Arkansas Evictions During COVID-19; Tenant
Stories, KNWA FOX24 (Aug. 3, 2020), http://www.nwahomepage.com/news/a-
closer-look/a-closer-look-arkansas-evictions-during-covid-19-tenant-stories.
109
    Id.
110
    Id.
111
    Janelle Jones, The Racial Wealth Gap: How African-Americans Have Been
Shortchanged Out of the Materials to Build Wealth, ECON. POL’Y INST. (Feb. 13,
2017, 12:01 PM), http://www.epi.org/blog/the-racial-wealth-gap-how-african-

                                          31
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 32 of 35




policy, 112 the loss of employment or an unexpected emergency can precipitate

greater hardship and housing instability. Over 70% of Black and Latinx adults en-

tered the pandemic lacking emergency funds to cover three months of expenses,

while over half of white adults had such savings.113 As mentioned above, 34.4% of

Black adult renters are at risk of eviction in Virginia, compared to 12% of white

adult renters.114

       Without government interventions like the CDC order, the downward fall will

be immediate and precipitous for millions of Americans. During this severe eco-

nomic downturn and the long-term negative consequences of housing instability,

eviction may represent a death-knell of financial stability, housing security, and

health for many families and communities.

       B. COVID-19 Has Killed Black, Indigenous, and Latinx People at Higher

          Rates



americans-have-been-shortchanged-out-of-the-materials-to-build-wealth (compar-
ing median wealth of white and black families).
112
    See RICHARD ROTHSTEIN, THE COLOR OF LAW, passim (2017) (reviewing how
de jure segregation and wealth inequality was shaped by government-directed red-
lining and home-ownership programs).
113
    Mark Hugo Lopez et al., Financial and Health Impacts of COVID-19 Vary
Widely by Race and Ethnicity, PEW RES. CTR. (May 5, 2020), http://www.pewre-
search.org/fact-tank/2020/05/05/financial-and-health-impacts-of-covid-19-vary-
widely-by-race-and-ethnicity.
114
    The Eviction Tracking System, supra note 23.

                                        32
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 33 of 35




      COVID-19 has disproportionately harmed people of color. The CDC reports

Black Americans are dying at 2.1 times the rate of non-Hispanic whites.115 Indige-

nous Americans as well as Hispanic/Latinx persons face an infection rate almost 3

times the rate of non-Hispanic whites.116 Asian, Black and Hispanic/Latinx persons

are 1.3, 4.7, and 4.6 times more likely to be hospitalized with COVID-19, respec-

tively.117 Lack of health insurance drives 3.3-4.2% of COVID-19 diagnoses, with

higher rates in counties with larger Black populations.118 Others have found simi-

larly stark disparities in COVID-19 death rates: 2.3 times higher for Black people,

1.5 for Hispanic and Latinx,119 and 1.75 for indigenous people.120 Black and His-

panic/Latinx people are dying at the rate of white people a decade or more older.121


115
    COVID-19 Hospitalization and Death by Race/Ethnicity, CTRS. FOR DISEASE
CONTROL & PREVENTION (Aug. 18, 2020), http://www.cdc.gov/coronavirus/2019-
ncov/covid-data/investigations-discovery/hospitalization-death-by-race-ethnic-
ity.html.
116
    Id.
117
    Id.
118
    Gregorio A. Millett et al., Assessing Differential Impacts of COVID-19 on Black
Communities, 47 ANNALS EPIDEMIOLOGY 37, 37 (July 2020),
https://bit.ly/3iJ9BYv.
119
    The COVID Racial Data Tracker, COVID TRACKING PROJECT, http://covid-
tracking.com/race (last visited Oct. 5, 2020).
120
    The Color of Coronavirus: COVID-19 Deaths by Race and Ethnicity in the
U.S., APM RES. LAB (Sept. 16, 2020), https://bit.ly/36K8ZPL (comparing white
death rate of 47 per 100,000 with indigenous people death rate of 82 per 100,000).
121
    Tiffany Ford, Sarah Reber & Richard V. Reeves, Race Gaps in COVID-19
Deaths Are Even Bigger Than They Appear, BROOKINGS (June 16, 2020),
https://brook.gs/3lrRBU2.

                                        33
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 34 of 35




      Driving these numbers are deep underlying disparities in health related to the

inability to social-distance in many low-wage jobs, crowded living conditions due

to poverty and eviction, bias among health care providers, and disparate access to

health care.122 Other social determinants of health, like poverty and access to clean

air and water, have driven larger proportions of people of color to develop comor-

bidities with COVID-19, like asthma or hypertension, that likely help explain their

higher mortality rates. Further, most COVID-19 hotspots have been in regions or

cities that have larger Black, indigenous, or Hispanic/Latinx populations.123 Limited

state-level data on racial disparities in COVID-19 suggest that Georgia, North Car-

olina, South Carolina, and Virginia each have not escaped—and may have helped

drive—these national disparities.124

      People of color are more likely to suffer job loss, face eviction, and contract

and face severe illness due to COVID-19. Preventing evictions is critical to saving

the lives of Americans regardless of race; but for people of color, evictions are


122
    Emily A. Benfer, Seema Mohapatra, Lindsay F. Wiley & Ruqaiijah Yearby,
Health Justice Strategies to Combat the Pandemic: Eliminating Discrimination,
Poverty, and Health Inequity During and After COVID-19, YALE J. HEALTH POL’Y
L. & ETHICS (forthcoming 2020) (on file with authors), https://bit.ly/2GzVW9c.
123
    Ford, Reber & Reeves, supra at 121.
124
    See, e.g., Racial Data Dashboard, COVID TRACKING PROJECT, http://covid-
tracking.com/race/dashboard (last visited Oct. 5, 2020) (demonstrating dispropor-
tionately higher rates of infection and death for non-white groups relative to per-
centage of population by state).

                                         34
      Case 1:20-cv-03702-JPB Document 31-1 Filed 10/09/20 Page 35 of 35




significantly more likely to result in complications and death from COVID-19. Pub-

lic health and health justice requires that all people have equal opportunity to achieve

good health and protect themselves from COVID-19.125 Protecting public health dur-

ing this pandemic requires protecting those most likely to contract, spread, and die

from COVID-19, including people in poverty and people of color, who are more

likely to be evicted and more likely to suffer severe harm during the pandemic. Evic-

tion moratoriums are a critical public health tool that should be employed now.

                                   CONCLUSION

      There is a close, proven connection between eviction and public health. Evic-

tion moratoriums have mitigated COVID-19 spread and death. The CDC Order may

be able to help control the pandemic, protect the public health, and prevent severe

harm for millions of adults and children, especially in communities of color.

Dated: October 9, 2020                  Respectfully submitted,

 /s/ Emily A. Benfer                     /s/ Wingo F. Smith
 Emily A. Benfer                         Wingo F. Smith, Georgia Bar No. 147896


 /s/ J.L. Pottenger, Jr.                 /s/ Richard L. Tenenbaum
 J.L. Pottenger, Jr.                     Richard L. Tenenbaum


125
   Emily Benfer, Health Justice: A Framework (and Call to Action) for the Elimi-
nation of Health Inequity and Social Injustice, 65 AM. U. L. REV. 275, 275 (2015),
https://bit.ly/2SDjCvE.

                                          35
